Citation Nr: 1827866	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-36 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diverticular disease, to include as secondary to medication prescribed for a service connected condition.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to medication prescribed for a service connected condition.

3.  Entitlement to service connection for residuals of a pacemaker.

4.  Entitlement to service connection for hypertensive vascular disease.

5.  Entitlement to service connection for prostate cancer, status-post radical prostatectomy.  

6.  Entitlement to a disability evaluation in excess of 10 percent for service connected simple partial seizures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the Unites States Army from March 1973 to October 1973, December 1990 to September 1991, and February 2003 to October 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and San Juan, Puerto Rico.  Jurisdiction is currently with the RO in San Juan, Puerto Rico

This matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Diverticular Disease

The Veteran is seeking entitlement to service connection for a diverticular disease, claimed as diverticulitis.  He raised several theories of entitlement, to include that the claimed condition is caused or aggravated by medications prescribed to treat one or more of his service connected disabilities or that the claimed condition is caused or aggravated by his service connected chronic constipation with occasional diarrhea.  He also asserted that his claimed condition is a symptom of an undiagnosed illness caused by his service in Southwest Asia and seems to also suggest in his substantive appeal that exposure to unsanitary condition and environmental toxins while deployed caused his current health problems.

A June 2010 VA examination diagnosed the Veteran with diverticular disease.  The VA examiner concluded that the disability is not caused by or a result of any medications prescribed for a service connected condition.  However, the examiner failed to address the Veteran's other theories of entitlement.  Accordingly, on remand, the Veteran's claims folder should be referred for a new VA medical opinion to address whether the Veteran's diverticular disease is caused or aggravated by his service connected chronic constipation with occasional diarrhea or whether the conditions of the Veteran's service, to include exposure to unsanitary conditions and possible environmental contaminants in southwest Asia caused his current diverticular disease.

GERD

The Veteran is also seeking service connection for GERD, which he claims was caused or aggravated by medications prescribed to treat his service connected disabilities.  

While the Veteran was afforded a VA examination in June 2010 to address the cause of his GERD, the examiner failed to offer an opinion after finding no disability at the time of the Veteran's VA examination.  However, the Board notes that for VA adjudication purposes, a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, VA outpatient treatment records show that the Veteran was diagnosed with and treated for GERD both before and after the June 2010 VA examination.  Thus, even if no reflux was found at the time of the examination, there is evidence that the Veteran had a current disability at least part of the period on appeal.  

Additionally, the Veteran has claimed that his GERD is due to his service in Southwest Asia.  Although the Veteran's statements are somewhat ambiguous, it appears that in addition to claiming that his current symptoms are the result of a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is also suggesting that exposure to unsanitary conditions and environmental toxins directly caused his current health problems.  Accordingly, a remand is required to obtain a medical opinion to address whether the Veteran's GERD is secondary to any of the medications prescribed for one of the Veteran's service connected disabilities or whether it was caused or aggravated by the conditions of his active service, such as unsanitary condition and environmental toxins.  

Residuals of a Pacemaker/Hypertensive Vascular Disease/Prostate Cancer

The Veteran is also seeking entitlement to service connection for residual of a pacemaker, hypertensive vascular disease, and prostate cancer, all of which the Veteran has attributed to his deployment in Southwest Asia.

While the RO interpreted this as a claim for a qualifying chronic disability under 38 C.F.R. § 3.317, it appears that the Veteran is also seeking service connection on a direct basis, stating in his August 2014 substantive appeal that he was affected by the burning of disposable waste, as well as exposure to uranium.  Thus, it appears that the Veteran is contending that the unsanitary conditions of his deployment, as well as exposure to environmental toxins, to include heavy metals, caused his current disabilities.  On remand, the Veteran should be afforded a VA examination to address this theory of entitlement.

Seizure Disorder

The Veteran is also seeking a higher disability rating for his service connected partial simple seizures.  He was last afforded a VA examination of this disability in October 2012.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, on remand, the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient records through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for VA examinations of his diverticular disease, GERD, residuals of a pacemaker, hypertensive vascular disease, and prostate cancer.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's diverticular disease, GERD, residuals of a pacemaker, hypertensive vascular disease, and prostate cancer had onset in service or was caused by or related to the Veteran's active military service, to include whether exposure to unsanitary conditions and environmental toxins in southwest Asia caused each of the claimed disabilities.

For the Veteran's diverticular disease, the examiner is asked to opine whether the Veteran's condition was caused or aggravated (worsened) by his service connected chronic constipation with occasional diarrhea.

The examiner is also asked to opine whether the Veteran's GERD was caused or aggravated (worsened) by any medications prescribed to treat one of the Veteran's service connected disabilities.



3. The RO should also schedule the Veteran for a VA examination of his service connected seizures.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


